Powell, J.
It is essential to tlie maintenance of a certiorari from a justice’s court that the answer should show ‘that there has been a final judgment or verdict rendered; but this fact may properly appear either in the answer, in the form of a direct statement, or in any other way which will sufficiently verify it. Where, as a part of the answer, *632the justice sends up a certified copy of the proceedings in the court below, and a final verdict or judgment appears therein, this is a .sufficient verification of the existence of such judgment or verdict. Landrum v. Moss, 1 Ga. App. 216 (57 S. E. 965); Brown v. Atlanta, 123 Ga. 499 (51 S. E. 507). Judgment reversed.
Certiorari, from Berrien superior court — Judge Mitchell. March 25, 1908.
Submitted July 2,
Decided July 31, 1908.
Buie & Knight, for plaintiff in error.
J. W. Powell, Watts Powell, contra.